DETAILED ACTION
Examiner’s Amendment
The examiner’s amendment to the record appears next:
Rejoin claim 16.
Method claim 16 contains all the limitations of an allowable apparatus claim and is rejoined pursuant to M.P.E.P. § 821.04.  Because non-elected claim 17 has been rejoined to elected claims 1 to 16, the restriction requirement between Groups I and II as set forth in the Office action dated 27 November 2018 is hereby withdrawn.  In view of the withdrawal of the restriction requirement between the rejoined inventions, Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory, non-statutory, or both, double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. § 121 are no longer applicable.  M.P.E.P. § 804.01.
Reasons for Allowance
Claims 1 to 15 are allowed solely for the reasons stated by the Patent Trial and Appeal Board (PTAB) in the Decision on Appeal dated 22 September 2021.  The examiner has no comment on the PTAB’s analysis or reasoning.
Any further comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labelled “Comments on Statement of Reasons for Allowance”.
Conclusion
Claims 1 to 16 are allowed.  Claim 17 was cancelled in the Reply under 37 C.F.R. § 1.114 filed on 10 July 2019.
The following prior art is made of record and is considered pertinent to the allowed claims:
Mir et al. (U.S. Pat. Appl. Pub. No. 2016/0245813) teach methods, device, assemblies, and systems for dispensing and visualizing single cells.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM PRAKASH, whose telephone number is 571-270-3030.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 7:00 am to 7:00 pm, Eastern Time.
If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael A. Marcheschi, can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, please go to http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Finally, if you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (in USA or CANADA) or 571-272-1000.
/Gautam Prakash/
Primary Examiner, Art Unit 1799